This is an appeal from a judgment discharging a temporary restraining order, denying a permanent injunction and holding the same for naught, and holding and deciding that respondents are the absolute and unqualified owners of a certain lateral or ditch running upon and over respondents' land, and that respondents are entitled to the free and undisturbed use and possession of such ditch on the land upon which it is located.
Appellant is the owner of forty acres of land in Canyon county described as the SE. quarter of the NE. quarter, S. 27, T. 3, north of range 4 W., B. M. Respondents are the owners of forty acres immediately adjoining appellant's land on the north. These lands will be referred to as the north and south forties, respectively.
Running almost parallel with the east and west dividing lines of these forties is the lateral or ditch in question. This ditch enters the south forty near its northeast corner and just south of the dividing line between the two forties, and proceeds westerly for about 200 feet, where it crosses the boundary line and thence continues its westerly course on the north forty.
Appellant contends that he is the owner of this lateral in its entirety and that the north forty, respondents' land, is subject to an easement for a right of way of this lateral and its use by appellant.
It appears that one Lohline first obtained title to the entire eighty-acre tract when it was in a desert condition and constructed this lateral in question and in 1916 conveyed the entire tract to one D. H. Law, who later in the same year contracated to sell the north forty to Leslie Smith, and for a period of three years thereafter also leased to Smith the south forty. Prior to this time there had been no divided occupancy of the land and after Smith purchased the north forty he continued to farm the south forty, irrigating it from the lateral in question. In 1919 Law conveyed the south forty to appellant J.E. Wilton, and *Page 84 
Leslie Smith conveyed the north forty to respondents M.F. Smith and George L. Burch. Appellant claims that a right to use this ditch and an easement on the land of respondents for the same after it crosses the east and west boundary line between these two forties was created by the conveyance of Law to him, the instrument of conveyance containing the clause "together with all water, water rights, ditches, laterals and rights of way for ditches now used in irrigating said land or which are appurtenant thereto." There was no special reservation made by Law concerning this ditch when he conveyed the north forty to Leslie Smith. The witnesses for both parties say that this lateral has been used continuously and almost exclusively since its construction for the irrigation of the south forty. Leslie Smith, who purchased the north forty from Law and at the same time leased the south forty during all the time that he was the owner of the north forty, testified that he irrigated the south forty entirely from his lateral and did not irrigate any of the north forty from it. It is apparent that this ditch, from the time of its construction by the first owner, has been used to water the south forty, and until and unless a new ditch be constructed which would necessarily have to parallel and be only a short distance south of this one that has been continuously used during all of this time, appellant would be deprived of any means for conveying water upon this part of his land.
It was held in the case of Cheda v. Bodkin, 173 Cal. 7,158 P. 1025, that:
"Where the owner of one heritage consisting of several parts has so adapted them that one derives a benefit from the other, and transfers one of them without mention of the incidental burdens of one in respect to others, an implied understanding arises that the burdens and correlative advantages shall continue as before the separation of the title."
Again, in the case of Quinlan v. Noble, 75 Cal. 250,17 P. 69, the facts of which are similar to the instant case, it was held: *Page 85 
"The principle is that where the owner of two tenements sells one of them, or the owner of an entire estate sells a portion of it, the purchaser takes the tenement or portion sold with all the benefits and burdens that appear at the time of sale to belong to it, as between it and the property which the vendor retains. . . . . No easement exists so long as the unity of possession remains, because the owner of the whole may at any time rearrange the quality of the several servitudes; but upon severance by the sale of a part, the right of the owner to redistribute ceases, and easements or servitudes are created corresponding to the benefits or burdens existing at the time of sale."
While the general rule, contended for by respondents, to the effect that where the owner of one estate consisting of two or more parts, during his ownership so adapts them that one derives a benefit from another and afterwards transfers one of them without mention of the incidental burdens of one in respect to the other, the presumption arises that he does not intend to reserve the easement on the estate thus alienated without any express reservation, is supported by a long line of authority, we think, however, that an exception to this rule arises where it is clearly shown, as in this case, that the easement is one of necessity and it also appears that the owner of the servient estate, when he purchased the same, had full knowledge of such easement and the necessity of its use. (19 C. J., p. 921, and cases cited under note 79.)
In the instant case it is conceded that the predecessor in interest of respondents was also the lessee of the south forty during the time of his ownership of the north forty and that he used this lateral exclusively to irrigate the south forty, appellant's land, and hence had knowledge that its use was necessary to the full and free enjoyment of the same. Under these circumstances we think that the quoted language in the conveyance was sufficient to convey the right to the use of this easement to appellant as against his grantor and all predecessors in interest and that in view of the physical conditions known to exist by respondents, *Page 86 
their grantor and all predecessors in interest, they should not now be permitted to deny appellant's right to the use of this ditch and an easement upon this land for such use, notwithstanding the fact that the grantor of the entire estate failed to expressly reserve this right when there was a severance in ownership of the two forties.
We are therefore of the opinion that the court should have granted appellant the right to the use of this ditch with an easement upon respondents' land for such use, and for the reasons herein given the cause is reversed, with instructions to the lower court to enter judgment accordingly, appellant to recover costs.
McCarthy, C.J., Budge and Wm. E. Lee, JJ., concur.
Petition for rehearing denied.